DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10 and 16 – 26 are allowed.
Applicant has amended independent claim 1 in response to the office action mailed on October 27, 2021.  In addition, dependent claim 6 has been rewritten into an independent claim that includes the limitations of independent claim 1 before amendment and dependent claim 6; also, dependent claim 19 has been rewritten into independent form as new independent claim 26 that includes the limitations of independent claim 1 before amendment. The amendment and arguments found on pages 2-11 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner's statement of reasons for allowance:
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the electronic processors have more than one readiness state, the control system is configured to control the readiness state of the electronic processors.”
Claim(s) 2 – 5, 7 – 10, 16 – 19, and 22 - 25 are allowed by dependence on claim 1.
With regard to claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the control system further comprises a communications interface, the communications interface configured to allow any of the electronic processors to communicate with one or more of the other electronic processors, and each of the electronic processors is configured to determine a readiness state of any other electronic processor via the communications interface and to change the readiness state of any other electronic processor via the communications interface.”
With regard to claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the control system is configured to be powered by the electrical power distribution network or by a back-up power source, each of the electronic processors has at least a first readiness state and a second readiness state; the electronic processors consume less power in the second readiness state than in the first readiness state; and when the control system receives power from the back-up energy source, at least some of the electronic processors are placed in the second readiness state.”
Claim(s) 20 – 21 are allowed by dependence on claim 26.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836